37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James Preston SMITH, Plaintiff Appellant,v.E. C. MORRIS, Department Director;  J. A. Smith, Jr.,Regional Administrator;  J. Beale, D UnitAssistant Warden;  Roulette Brown,Ombudsman, Defendants Appellees.
No. 94-6857.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 20, 1994Decided:  Oct. 7, 1994.

Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from magistrate judge's report recommending denial of leave to proceed in forma pauperis and dismissal of the complaint without prejudice.  We dismiss the appeal for lack of jurisdiction because the report and recommendation is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The report and recommendation here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.